DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The reference character “10” has been used to refer to “system” in paragraph 0028 and “apparatus” in other portions of the specification (for e.g. paragraph 0027).
The reference character “21” refers to “inlet ports” in paragraph 0041, line 3 and “syringe inlet” in paragraph 0050, line 4.
The reference character “22” refers to “inlet ports” in paragraph 0041, line 3 and “saline inlet” in paragraph 0067, line 2 (examiner has cited single location but other locations in specification also recites “saline inlet”).
The reference character “23” refers to inlet ports” in paragraph 0041, line 3 and “contrast inlet” in paragraph 0073, line 5.
Regarding paragraph 0093, line 9, the line “the controller would 12” appears to be amended to recite “the controller 12 would” in order to place the reference numeral next to the identified feature.
Appropriate correction is required.
Claim Objections
Claims 7 and 8 is objected to because of the following informalities:  
Regarding claim 7, line 2, the limitation “a flow rate” in line 2 appears to be amended to recite “the flow rate” in order to refer to “a flow rate” recited in claim 1, line 17.

Regarding claim 8, line 2, the limitation “liquid” appears to be amended to recite “the liquid” in order to refer to “liquid” recited in claim 1, line 16. 

Regarding claim 8, line 2, the limitation “a flow rate” appears to be amended to recite “the flow rate” in order to refer to “a flow rate” recited in claim 1, line 17.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first actuator configured to … control the at least one valve” in claim 1, lines 20-21 and “an additional actuator configured to … selectively open or close the additional valve” in claim 2, lines 4-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyeth et al. (US 2019/0262524 A1).
Regarding claim 1, Wyeth discloses an apparatus 700F (figure 23) for controlling delivery of a suspension of a therapeutic substance dispersed within a liquid, the apparatus 700F comprising: 
a first inlet port (inlet in element 792); 
a second inlet port (inlet in element 790); 
at least one valve 751, 749 arranged to selectively open or close a first fluid-flow path 792 between the first inlet port (inlet in element 792) and a central fluid path (path formed by elements 728, 742, 744, 750, 748, 746, 740, 715, 756) and to selectively open or close a second fluid-flow path 790 between the second inlet port (inlet in element 790) and the central fluid path; 
an outlet port (an outlet in element 746/an outlet in element 754); 
a first pump 794 (paragraph 0351, since element 794 can be peristaltic pump, the pump will have an inlet and outlet) having an inlet in fluid communication with the central fluid path and an outlet in fluid communication with the outlet port (due to placement of element 794, element 794 will have an inlet directly in contact with element 766 and an outlet directly in contact with element 792. However, the claim requires inlet and outlet in fluid communication and therefore, due to all the connections, fluid in inlet of element 794 will be able to reach the central fluid path and the fluid in outlet of element 794 will be able to reach an outlet of element 746/754 with proper operation of all the valves and therefore, the inlet and outlet are in fluid communication with the central fluid path and the outlet port respectively), wherein the first pump 794 is configured to, when actuated, pump liquid from the central fluid path to the outlet port at a first flow rate (paragraph 0261, a flow rate at which element 794 pumps the water is construed as first flow rate); 
a fluid-tight reservoir 732; 
a bidirectional pump 762 (paragraph 0240, lines 6-14) having a first orifice (first orifice can be construed as an opening of element 763 that allows fluid to enter from element 758) in fluid communication with the central fluid path and a second orifice (second orifice can be construed as an opening of element 763 that allows fluid to push out from element 763) in fluid communication with the reservoir 732, wherein the bidirectional pump 762 is configured to, when actuated in a first mode (mode when element 762 is operating to push liquid towards element 732), pump liquid from the first orifice to the second orifice at a flow rate (flow rate at which element 762 pumps), and wherein the bidirectional pump 762 is configured to, when actuated in a second mode (mode when 762 is running in direction opposite to the direction in which element 762 was operating to push fluid to element 732, paragraph 0240), pump liquid from the second orifice to the first orifice; and a first actuator (paragraph 0232, lines 1-8, “actuators”) configured to, in response to a state of at least one control input (paragraph 0227), control the at least one valve 751; and a controller 739 configured to (i) control the state of the at least one control input (paragraph 0227), (ii) control the state of a first signal (paragraphs 0258, 0261) that actuates the first pump 794, and (iii) control the state of at least one second signal (paragraphs 0194-0197, where each signal to perform actions in each paragraph is construed as separate signal i.e. a single signal is construed to occur to perform an action disclosed in paragraph 0194) that actuates the bidirectional pump 762 in either the first mode or the second mode.
While Wyeth discloses the claimed invention substantially as claimed, Wyeth is silent as to the specifics of a flow rate that is at least double the first flow rate. The instant disclosure describes the parameter of a flow rate that is at least double the first flow rate as being merely preferable, and does not describe a flow rate that is at least double the first flow rate as contributing any unexpected results to the system. As such, parameters such as a flow rate that is at least double the first flow rate are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the flow rate that is at least double the first flow rate would be dependent on the actual application of the an apparatus and, thus would be a design choice based on the actual application.

Regarding claim 2, Wyeth discloses further comprising: 
an additional valve 751 (arranged on element 745) arranged selectively open or close a fluid-flow path 745 between the second orifice (second orifice can be construed as an opening of element 763 that allows fluid to push out from element 763) of the bidirectional pump 762 and the outlet of the first pump 794; and 
an additional actuator (paragraph 0232, lines 1-8, “actuators” that control element 751 arranged on element 745) configured to, in response to a state of an additional control input (paragraph 0257), selectively open or close the additional valve, 
wherein the controller 739 (abstract, paragraph 0191, all the operation is handled with controller for operating the procedures automatically therefore, although Wyeth do not explicitly recite the step of controlling the state of the additional control input, looking at the other operations, one can construe that element 739 is controlling the state of the additional control input) is further configured to control the state of the additional control input.

Regarding claim 3, Wyeth discloses further comprising: 
a third inlet port (inlet of element 789), 
wherein the at least one valve 751 (arranged on element 789) is further arranged to selectively open or close a third fluid-flow path 789 between the third inlet port (inlet of element 789) and the central fluid path (path formed by elements 728, 742, 744, 750, 748, 746, 740, 715, 756), 
wherein the first pump 794 (paragraph 0351, element 794 can be peristaltic pump) comprises a peristaltic pump and wherein the bidirectional pump 762 (paragraph 0192, lines 11-14) comprises a peristaltic pump, 
wherein the first fluid-flow path 792 comprises tubing that runs between the first inlet port (inlet in element 792) and the central fluid path, and wherein the at least one valve 751 comprises a first pinch valve (element 751 arranged on element 792, paragraph 0192, lines 1-4, “clamps” is construed as “pinch valve”) arranged to selectively open or close the first fluid-flow path 792, 
wherein the second fluid-flow path 790 comprises tubing that runs between the second inlet port (inlet in element 790) and the central fluid path, and wherein the at least one valve 751 further comprises a second pinch valve (element 751 arranged on element 792, paragraph 0192, lines 1-4, “clamps” is construed as “pinch valve”) arranged to selectively open or close the second fluid-flow path 790, and 
wherein the third fluid-flow path 789 comprises tubing that runs between the third inlet port (inlet in element 789) and the central fluid path, and wherein the at least one valve 751 comprises a third pinch valve (element 751 arranged on element 789, paragraph 0192, lines 1-4, “clamps” is construed as “pinch valve”) arranged to selectively open or close the third fluid-flow path 789.

Regarding claim 7, Wyeth discloses the claimed invention substantially as claimed, as set forth above, for claim 1. Wyeth further discloses wherein when actuated in the first mode (mode when element 762 is operating to push liquid towards element 732), the bidirectional pump 762 pumps liquid from the first orifice to the second orifice at a flow rate but is silent as to the specifics of a flow rate that is at least five times the first flow rate. The instant disclosure describes the parameter of flow rate that is at least five times the first flow rate as being merely preferable, and does not describe the flow rate that is at least five times the first flow rate as contributing any unexpected results to the system. As such, parameters such as flow rate that is at least five times the first flow rate are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the flow rate that is at least five times the first flow rate would be dependent on the actual application of the apparatus and, thus would be a design choice based on the actual application.

Regarding claim 8, Wyeth discloses the claimed invention substantially as claimed, as set forth above, for claim 1. Wyeth further discloses wherein when actuated in the first mode (mode when element 762 is operating to push liquid towards element 732), the bidirectional pump 762 pumps liquid from the first orifice to the second orifice at a flow rate but is silent as to the specifics of a flow rate greater than 30 cc/min, and wherein the first flow rate is less than 10 cc/min. The instant disclosure describes the parameter of flow rate greater than 30 cc/min, and wherein the first flow rate is less than 10 cc/min as being merely preferable, and does not describe the flow rate greater than 30 cc/min, and wherein the first flow rate is less than 10 cc/min as contributing any unexpected results to the system. As such, parameters such as flow rate greater than 30 cc/min, and wherein the first flow rate is less than 10 cc/min are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the flow rate greater than 30 cc/min, and wherein the first flow rate is less than 10 cc/min would be dependent on the actual application of the apparatus and, thus would be a design choice based on the actual application.

Regarding claim 9, Wyeth discloses further comprising a first pressure sensor 769 (positioned between elements 758 and 762) positioned to measure pressure in the central fluid path, wherein the first pressure sensor 769 outputs data indicative of a measured pressure, and wherein the controller is further configured to accept the data output by the first pressure sensor (paragraph 0191, lines 37-45).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyeth et al. (US 2019/0262524 A1) in view of Caffey (US 2012/0016299 A1).
Regarding claim 13, Wyeth discloses the claimed invention substantially as claimed, as set forth above in claim 1. Wyeth is silent regarding a catheter configured to mate with the outlet port, wherein the catheter includes a second pressure sensor positioned at a distal end of the catheter, wherein the second pressure sensor outputs data indicative of a measured pressure, and wherein the controller is further configured to accept the data output by the second pressure sensor.
However, Caffey teaches a system for delivering medication to the patient comprising a catheter (figures 1 and 3) configured to mate with the outlet port (although not shown, but the catheter needs to be connected to a source in order to deliver a fluid, wherein the catheter includes a second pressure sensor positioned at a distal end of the catheter (paragraph 0028, in order to detect pressure at infusion site, pressure sensor has to be placed at distal end of the catheter), wherein the second pressure sensor outputs data indicative of a measured pressure (paragraph 0028), and wherein the controller (paragraph 0028, “feedback circuitry) is further configured to accept the data output by the second pressure sensor for the purpose of measuring the flow rate directly to thereby adjust the flow rate to a desired range (paragraph 0028).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the apparatus of Wyeth to incorporate a catheter configured to mate with the outlet port, wherein the catheter includes a second pressure sensor positioned at a distal end of the catheter, wherein the second pressure sensor outputs data indicative of a measured pressure, and wherein the controller is further configured to accept the data output by the second pressure sensor as taught by Caffey for the purpose of measuring the flow rate directly to thereby adjust the flow rate to a desired range (paragraph 0028).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wyeth et al. (US 2019/0262524 A1) in view of Brown et al. (US 2016/0310920 A1).
Regarding claims 16 and 17, Wyeth discloses the claimed invention substantially as claimed, as set forth above in claim 1. Wyeth is silent regarding wherein the first inlet port, the second inlet port, the at least one valve, the outlet port, the first pump, and the bidirectional pump are housed by a housing, the housing having a base, wherein the first inlet port is positioned with respect to the housing so that when the base rests on a horizontal surface and a syringe is mated with the first inlet port, the syringe will be oriented vertically with respect to the horizontal surface, plus or minus 30o or 15o.
However, Brown teaches a design of a compounding device (figure 1) wherein the first inlet port (one of the ports in element 20 that allows connection with elements 2021/2011), the second inlet port (other of the ports in element 20 that allows connection with elements 2021/2011), the at least one valve 21a, 21b (figure 7B), the outlet port (outlet of element 2031), the first pump 40 are housed by a housing 10, 10g, 10f (hereinafter referred collectively by element 10), the housing 10 having a base (bottom surface of element 10 as represented by element “B” in figure 1 below), wherein the first inlet port (one of the ports in element 20 that allows connection with elements 2021/2011) is positioned with respect to the housing 10 so that when the base (see “B” in figure 1 below) rests on a horizontal surface (figure 1) and a syringe 4a is mated with the first inlet port (one of the ports in element 20 that allows connection with elements 2021/2011), the syringe 4a will be oriented vertically with respect to the horizontal surface, plus or minus 30o or 15o for the purpose of providing pumping and control functionality to safely and efficiently deliver the fluid to the patient (paragraph 0041, lines 17-21).
Furthermore, while Brown does not explicitly recite to have the bidirectional pump being housed by a housing, Brown does disclose to have provide housing to encompass all the components of the pump and the mechanism required to transfer fluid. Therefore, one of ordinary skill in the art when modifying the apparatus Wyeth in view of Brown will also place the bidirectional pump into the housing.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus to include wherein the first inlet port, the second inlet port, the at least one valve, the outlet port, the first pump, and the bidirectional pump are housed by a housing, the housing having a base, wherein the first inlet port is positioned with respect to the housing so that when the base rests on a horizontal surface and a syringe is mated with the first inlet port, the syringe will be oriented vertically with respect to the horizontal surface, plus or minus 30o or 15o as taught by Brown for the purpose of providing pumping and control functionality to safely and efficiently deliver the fluid to the patient (paragraph 0041, lines 17-21). 

    PNG
    media_image1.png
    512
    685
    media_image1.png
    Greyscale


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyeth et al. (US 2019/0262524 A1) in view of Stricker (US 4,802,650).
Regarding claim 18, Wyeth discloses the claimed invention substantially as claimed, as set forth above in claim 1. Wyeth further discloses wherein the controller 739 is further configured to control the state of the first signal (paragraphs 0258, 0261) that actuates the first pump 794 to pump a liquid through a catheter (paragraph 0191, lines 49-53). However, Wyeth is silent regarding the liquid exiting the catheter has a laminar flow.
However, Stricker teaches a design of an intravenous drug mixing and flow device (figure 1) wherein the liquid exiting the catheter 10, 11 has a laminar flow for the purpose of accurately calculate the flow rate of the drug/fluid using Poseuille’s law (column 3, lines 42-44).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the flow out of the catheter of Wyeth to incorporate the liquid exiting the catheter has a laminar flow as taught by Stricker for the purpose of accurately calculate the flow rate of the drug/fluid using Poseuille’s law (column 3, lines 42-44).

Allowable Subject Matter
Claims 4-6, 10-12, 14, 15 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record, Wyeth et al. (US 2019/0262524 A1) is silent regarding wherein the first actuator comprises a first cam positioned to selectively open or close the first pinch valve, a second cam positioned to selectively open or close the second pinch valve, and a third cam positioned to selectively open or close the third pinch valve in combination with other claimed limitations of claim 4.
Claims 5 and 6 being dependent on claim 4 are also indicated allowable.

The closest prior art of record, Wyeth et al. (US 2019/0262524 A1) is silent regarding wherein the controller is further configured to determine a flow rate by tracking at least one of transitions, peaks, and troughs in the data output by the first pressure sensor in combination with other claimed limitations of claim 10.

The closest prior art of record, Wyeth et al. (US 2019/0262524 A1) is silent regarding wherein the controller is further configured to determine a flow volume by tracking at least one of transitions, peaks, and troughs in the data output by the first pressure sensor in combination with other claimed limitations of claim 11.
The closest prior art of record, Wyeth et al. (US 2019/0262524 A1) is silent regarding wherein the controller is further configured to control the state of the at least one second signal that actuates the bidirectional pump based on the data output by the first pressure sensor so that (a) the bidirectional pump pumps a first quantity of liquid from the first inlet port to the reservoir until a large rise in pressure occurs, and (b) the bidirectional pump subsequently pumps a second quantity of liquid from the reservoir to the first inlet port, wherein the second quantity is smaller than the first quantity in combination with other claimed limitations of claim 12.

The closest prior art of record, Wyeth et al. (US 2019/0262524 A1) is silent regarding wherein the controller is further configured to control the state of the first signal so as to adjust a pumping rate of the first pump based on the data output by the first pressure sensor and the data output by the second pressure sensor in combination with other claimed limitations of claim 14.

The closest prior art of record, Wyeth et al. (US 2019/0262524 A1) is silent regarding wherein the controller is further configured to control the state of the first signal so as to increase a pumping rate of the first pump if a pressure measured by the second pressure sensor exceeds a pressure measured by the first pressure sensor in combination with other claimed limitations of claim 15.

The closest prior art of record, Wyeth et al. (US 2019/0262524 A1) is silent regarding further comprising: a first pressure sensor positioned to measure pressure in the central fluid path, wherein the first pressure sensor outputs data indicative of a measured pressure; and a user interface configured to generate an output signal in response to user input, wherein the controller is further configured to accept the data output by the first pressure sensor, and wherein the controller is further configured to, in response to the output signal generated by the user interface,(a) control the state of the at least one control input so that the first actuator controls the at least one valve so that the at least one valve opens the first fluid-flow path and closes the second fluid-flow path, (b) subsequently control the state of the at least one second signal that actuates the bidirectional pump based on the data output by the first pressure sensor so that the bidirectional pump pumps a first quantity of liquid from the first inlet port to the reservoir until the data indicative of the measured pressure reveals a large rise in pressure, (c) subsequently control the state of the at least one second signal that actuates the bidirectional pump so that the bidirectional pump pumps a second quantity of liquid from the reservoir to the first inlet port, wherein the second quantity is smaller than the first quantity, and (d) subsequently control the state of the first signal that actuates the first pump so that the first pump pumps liquid from the first inlet port to the outlet port in combination with other claimed limitations of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783